Exhibit 99.1 JOINT PRESS RELEASE Phoenix Color Corp. ALJ Regional Holdings, Inc. Hagerstown, Maryland New York, NY PHOENIX COLOR CORP. ACQUIRES MOORE-LANGEN PRINTING COMPANY FROM LSC COMMUNICATIONS, INC. HAGERSTOWN, MD, September 21, 2017 – Phoenix Color Corp. (“Phoenix”), a wholly-owned subsidiary of ALJ Regional Holdings, Inc. (Nasdaq: ALJJ) (“ALJ”), announced today that it has entered into an asset purchase agreement to acquire the assets of Moore-Langen Printing Company, Inc. (“Moore-Langen”) in Terre Haute, Indiana from LSC Communications, Inc. (NYSE: LKSD) (“LSC”). ALJ and Phoenix expect to finance the acquisition by amending ALJ’s existing term loan with Cerberus Business Finance, LLC (“Cerberus”), selling an aggregate of $1.5 million of ALJ common stock in a private offering to two investors who are unaffiliated with ALJ, and using $1.0 million in proceeds received from the recent stock option exercise by Jess Ravich, Executive Chairman of ALJ.
